Citation Nr: 1724389	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating higher than 10 percent for post-traumatic neuroma formation in the toe tips of the right foot as a residual of lacerations of toe tips.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2015 correspondence, the Veteran withdrew his request to testify at a hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran's neuralgia of the right toes was last examined in June 2012 and the examination report is now five years old.  Moreover, the June 2012 and January 2010 VA foot examinations did not include neurological examination, even though the Veteran's service-connected right foot disability has been diagnosed and rated as a neurological condition.  Thus, a current neurological examination of the Veteran's right foot is necessary to make an informed decision on the claim. 

The VA treatment records also reflect treatment by neurology for the Veteran's right foot condition.  See, e.g., June 2013 VA Neurology Outpatient Note.  However, there are no VA treatment records in the file dated after June 2013.  On remand, any outstanding VA treatment records dated since June 2013 should be added to the file. 


Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records for the Veteran dated since June 2013, including from the VA NY Harbor Health Care System and the Bronx James J. Peters VA Medical Center. 

2.  Arrange for a VA neurological examination of the Veteran's right foot.  

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




